                                    1 Lawrence J. Semenza, III, Esq., Bar No. 7174
                                      Email: ljs@skrlawyers.com
                                    2 Christopher D. Kircher, Esq., Bar No. 11176

                                    3 Email: cdk@skrlawyers.com
                                      Jarrod L. Rickard, Esq., Bar No. 10203
                                    4 Email: jlr@skrlawyers.com
                                      Katie L. Cannata, Esq., Bar No. 14848
                                    5 Email: klc@skrlawyers.com
                                      SEMENZA KIRCHER RICKARD
                                    6 10161 Park Run Dr., Ste. 150

                                    7 Las Vegas, Nevada 89145
                                      Telephone: (702) 835-6803
                                    8 Facsimile: (702) 920-8669

                                    9 Attorneys for Plaintiffs Sarah Simmons, Aaron McAllister,
                                      ROI-IT, LLC and all others similarly situated
                                   10
SEMENZA KIRCHER RICKARD
 10161 Park Run Drive, Suite 150




                                   11                        UNITED STATES DISTRICT COURT FOR THE
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   12                                      DISTRICT OF NEVADA
                                   13 SARAH SIMMONS, an individual; AARON               Case No. 2:19-cv-01624-GMN-VCF
                                      MCALLISTER, an individual; ROI-IT, LLC, a
                                   14
                                      Nevada limited liability company on behalf of
                                   15 themselves and all others similarly situated,     PLAINTIFFS' SARAH SIMMONS,
                                                                                        AARON MCALLISTER AND ROI-IT,
                                   16                             Plaintiffs,           LLC'S MOTION TO HAVE COUNSEL
                                                                                        APPEAR TELEPHONICALLY
                                   17 v.

                                   18
                                        CACHET FINANCIAL SERVICES, a
                                   19   California corporation; FINANCIAL
                                        BUSINESS GROUP HOLDINGS, a California
                                   20   corporation; MYPAYROLLHR LLC, a
                                        Delaware limited liability company; CLOUD
                                   21   PAYROLL, LLC, a Delaware limited liability
                                   22   company; VALUEWISE CORP., a Delaware
                                        corporation; MICHAEL MANN, an individual;
                                   23   NATIONAL PAYMENT CORPORATION, a
                                        Florida corporation,
                                   24
                                                                  Defendants.
                                   25

                                   26

                                   27

                                   28
                                    1            On Tuesday, October 15, 2019, the Court scheduled a hearing on Defendant Cachet

                                    2 Financial Services ("Cachet") and Financial Business Group Holdings' ("FBG") (together,

                                    3 "Defendants") Emergency Motion to Extend the Deadline to Respond to the Complaint. (ECF No.

                                    4 11.) The hearing is currently scheduled for 11:00 a.m. Friday, October 25, 2019, in Courtroom 3D.

                                    5 Friday, October 25, 2019 is Nevada Day, which is a state holiday.

                                    6            Plaintiffs Sarah Simmons, Aaron McAllister, ROI-IT, LLC and all others similarly situated

                                    7 (together, "Plaintiffs") hereby request that their counsel, Lawrence J. Semenza, III, ("Mr. Semenza")

                                    8 be given permission to appear telephonically at the hearing or, alternatively, that the Court reschedule

                                    9 the hearing to the next available date convenient to the Court's calendar.
                                   10            In support of their request, Plaintiffs state the following:
SEMENZA KIRCHER RICKARD
 10161 Park Run Drive, Suite 150




                                   11            1.     On October 25, 2019, Mr. Semenza is scheduled to be in Northern Alabama for a
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   12 short family vacation. He is intending to leave Las Vegas on Thursday, October 24, 2019 and return

                                   13 on Sunday, October 27, 2019. Jarrod Rickard and Christopher Kircher, the other partners of

                                   14 Plaintiffs' counsel's law firm, are also intending to be out of the jurisdiction on the day of the

                                   15 scheduled hearing.

                                   16            2.     Based on the foregoing, Plaintiffs respectfully request the Court grant Plaintiffs'

                                   17 Motion to Have Counsel Appear Telephonically at the October 25, 2019 hearing or, alternatively, to

                                   18 reschedule the hearing to the next available date.
                                   19    ///

                                   20    ///

                                   21    ///

                                   22    ///

                                   23    ///

                                   24    ///

                                   25    ///

                                   26

                                   27

                                   28

                                                                                            2
                                    1           3.     If the Court grants Plaintiff's request to appear telephonically, unless otherwise

                                    2 instructed, Mr. Semenza will call Court chambers on the date and time of the currently scheduled

                                    3 hearing. He may also be reached directly at (702) 612-9813.

                                    4           DATED this 18th day of October, 2019

                                    5                                                  SEMENZA KIRCHER RICKARD
                                    6
                                        The call-in telephone number is
                                    7   (888)273-3658, access code: 3912597. The       /s/ Lawrence J. Semenza, III
                                        call must be made five                         Lawrence J. Semenza, III, Esq., Bar No. 7174
                                    8   minutes prior to the hearing time. The court   Christopher D. Kircher, Esq., Bar No. 11176
                                        will join the call and convene the             Jarrod L. Rickard, Esq., Bar No. 10203
                                    9                                                  Katie L. Cannata, Esq. Bar No. 14848
                                        proceedings. The call must
                                   10   be made on a land line. The use of a cell      10161 Park Run Drive, Ste. 150
                                                                                       Las Vegas, Nevada 89145
                                        phone or speaker phone during the
SEMENZA KIRCHER RICKARD
 10161 Park Run Drive, Suite 150




                                   11   proceedings is prohibited.
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                                                                       Attorneys for Plaintiffs Sarah Simmons, Aaron Mc
                                   12                                                  Allister, ROI-IT, LLC and all others similarly
                                                                                       situated
                                   13

                                   14

                                   15

                                   16

                                   17

                                   18                        10-18-2019
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                          3
                                    1                                    CERTIFICATE OF SERVICE
                                    2          I am employed by the law firm of Semenza Kircher Rickard in Clark County, Nevada. I
                                        am over the age of 18 and not a party to this action. The business address is 10161 Park Run
                                    3
                                        Drive, Suite 150, Las Vegas, Nevada 89145.
                                    4
                                               On the 18th day of October 2019, I served the document(s), described as:
                                    5
                                           PLAINTIFFS' SARAH SIMMONS, AARON MCALLISTER AND ROI-IT, LLC'S
                                    6            MOTION TO HAVE COUNSEL APPEAR TELEPHONICALLY
                                    7
                                               by sending      an original    a true copy
                                    8
                                            a. via CM/ECF System (You must attach the “Notice of Electronic Filing”, or list all
                                    9          persons and addresses and attach additional paper if necessary)
                                   10   MCNUTT LAW FIRM, P.C.
SEMENZA KIRCHER RICKARD
 10161 Park Run Drive, Suite 150




                                   11   Daniel R McNutt - drm@mcnuttlawfirm.com, lah@mcnuttlawfirm.com,
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                        mcw@mcnuttlawfirm.com, trey@mcnuttlawfirm.com
                                   12
                                        Attorneys for Defendants Cachet Financial Services and Financial Business Group Holdings
                                   13
                                             b. BY U.S. MAIL. I deposited such envelope in the mail at Las Vegas, Nevada. The
                                   14   envelope(s) were mailed with postage thereon fully prepaid. I am readily familiar with Semenza
                                   15   Kircher Rickard’s practice of collection and processing correspondence for mailing. Under that
                                        practice, documents are deposited with the U.S. Postal Service on the same day, which is stated
                                   16   in the proof of service, with postage fully prepaid at Las Vegas, Nevada in the ordinary course of
                                        business. I am aware that on motion of party served, service is presumed invalid if the postal
                                   17   cancellation date or postage meter date is more than one day after the date stated in this proof of
                                        service.
                                   18
                                   19       c. BY PERSONAL SERVICE.

                                   20       d. BY DIRECT EMAIL.

                                   21       e. BY FACSIMILE TRANSMISSION.
                                   22
                                               I declare under penalty of perjury that the foregoing is true and correct.
                                   23

                                   24                                                 /s/ Olivia A. Kelly
                                                                                      An Employee of Semenza Kircher Rickard
                                   25

                                   26

                                   27

                                   28

                                                                                         4
